—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered January 12, 1999, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and not against the weight of the evidence. The element of physical injury was established by evidence that defendant punched the victim in her mouth during the robbery, causing a laceration in her lip that bled, and resulted in soreness, pain and swelling, as well as difficulty in eating for about three days thereafter (see, People v Smith, 283 AD2d 208; People v Marsh, 264 AD2d 647, lv denied 94 NY2d 825). Concur — Nardelli, J. P., Lerner, Rubin, Saxe and Marlow, JJ.